Name: Commission Regulation (EEC) No 243/91 of 31 January 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 27/411 . 2. 91 COMMISSION REGULATION (EEC) No 243/91 of 31 January 1991 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 163/91 (% Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed Q, as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3866/90 Q, as last amended by Regulation (EEC) No 173/91 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3866/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regulation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 1 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p . 3025/66 . 0 OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 164, 24. 6. 1985, p. 11 . O OJ No L 22, 28 . 1 . 1991 , p. 49 . O OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 367, 29 . 12. 1990, p. 80 . (8) OJ No L 19, 25. 1 . 1991 , p. 14. (9) OJ No L 266, 28 . 9 . 1983 , p. 1 . No L 27/42 Official Journal of the European Communities 1 . 2. 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 1 . Gross aids (ECU) : I I  Spain 0,000 0,000 0,000 0;000 0,000   Portugal ; 28,535 28,613 28,691 28,366 28,366   Other Member States 21,565 21,643 21,721 21,396 21,396  2. Final aids : \ l l l l l Seed harvested and processed in : l l l l l  Federal Republic of Germany (DM) 50,77 50,95 51,14 50,37 50,37   Netherlands (Fl) 57,20 57,41 57,62 56,75 56,75   BLEU (Bfrs/Lfrs) 1 047,12 1 050,90 1 054,69 1 038,91 1 038,91   France (FF) 170,27 170,89 171,50 168,93 168,93   Denmark (Dkr) 193,65 194,35 195,05 192,13 192,13   Ireland ( £ Irl) 18,951 19,019 19,088 18,802 18,802   United Kingdom ( £) 16,536 16,593 16,650 16,360 16,360   Italy (Lit) 37 986 38 123 38 260 37 688 37 688   Greece (Dr) 4 479,41 4 476,15 4 455,48 4 337,17 4 337,17   in Spain (Pta) 0,00 3,11 13,86 0,00 0,00   in Portugal (Esc) 5 964,24 5 980,66 5 997,07 5 920,25 5 920,25  ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 1 . Gross aids (ECU) : I  Spain 1,875 1,953 2,031 1,706 1,706   Portugal 31,035 31,113 31,191 30,866 30,866   Other Member States 24,065 24,143 24,221 23,896 23,896  2. Final aids : l l l l l Seed harvested and processed in : \ l l l l l  Federal Republic of Germany (DM) 56,65 56,84 57,02 56,26 56,26   Netherlands (Fl) 63,83 64,04 64,25 63,39 63,39   BLEU (Bfrs/Lfrs) 1 168,51 1 172,29 1 176,08 1 160,30 1 160,30   France (FF) 190,01 190,62 191,24 188,67 188,67   Denmark (Dkr) 216,10 216,80 217,50 214,58 214,58   Ireland ( £ Irl) / 21,148 21,216 21,285 20,999 20,999   United Kingdom ( £) 18,485 18,542 18,599 18,309 18,309   Italy (Lit) 42 389 42 527 42 664 42 092 42 092   Greece (Dr) 5 036,67 5 033,41 5 012,75 4 894,43 4 894,43   Spain (Pta) 372,51 385,35 396,10 341,23 341,23  Portugal (Esc) 6 485,93 6 502,35 6 518,76 6 441,94 6 441,94  1 . 2. 91 Official Journal of the European Communities No L 27/43 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 1 . Gross aids (ECU): I  Spain 30,678 30,668 30,657 30,900 30,693  Portugal 39,590 39,586 39,581 39,826 39,623  Other Member States 27,350 27,346 27,341 27,586 27,383 2. Final aids : I l \ (a) Seed harvested and processed in (') : I  Federal Republic of Germany (DM) 64,39 64,38 64,37 64,94 64,46  Netherlands (Fl) 72,55 72,54 72,52 73,17 72,64  BLEU (Bfrs/Lfrs) 1 328,01 1 327,82 1 327,58 1 339,47 1 329,62  France (FF) ' 215,95 215,91 215,87 217,81 216,21  Denmark (Dkr) 245,60 245,56 245,52 247,72 245,90  Ireland ( £ Irl) 24,035 24,031 24,027 24,242 24,064  United Kingdom ( £) 21,015 21,005 20,995 21,159 20,996  Italy (Lit) 48 176 48 169 48 160 48 591 48 234  Greece (Dr) 5 732,20 5 705,31 5 658,24 5 680,40 5 628,58  Portugal (Esc) 8 271,75 8 271,16 8 270,36 8 311,71 8 269,36 (b) Seed harvested in Spain and processed : , I I 1  in Spain (Pta) 4 767,41 4 767,52 4 765,56 4 795,68 4 765,09  in another Member State (Pta) 4 822,20 4 823,23 ' 4 822,24 4 852,80 4 822,76 (') For seed harvested in Member States other than Spain and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 2 1 st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 DM 2,048990 2,046030 2,043560 2,041300 2,041300 Fl 2,309400 2,306370 2,303790 2,300830 2,300830  Bfrs/Lfrs 42,219400 42,187400 42,156300 42,111600 42,111600  FF 6,961480 6,958080 6,954880 6,950780 6,950780  Dkr 7,888840 7,886110 7,883930 7,880390 7,880390 '  £Irl 0,768917 0,768075 0,767885 0,767632 0,767632  £ 0,702443 0,704354 0,705973 0,707584 0,707584  Lit 1 539,53 1 541,81 1 543,52 1 545,50 1 545,50  Dr 218,55900 220,92300 223,49800 225,61000 225,61000  Esc 181,60000 182,03400 182,48800 183,17200 183,17200  Pta 128,68900 129,09600 129,44500 129,87500 129,87500 